DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[AltContent: arrow][AltContent: textbox (Input part)]Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imasato et al. US 2020/0083881.

    PNG
    media_image1.png
    416
    516
    media_image1.png
    Greyscale

Figure 1 Imatsu

Regarding claim 1, Imasato discloses switch circuitry (Fig. 1) comprising: a boosting circuit (14) which boosts an input voltage (13); a first switch (SW2) including an input part(see Fig. 1 above, input part) to which the input voltage (13) is applied, an output part (16) which outputs an output voltage based on a voltage applied to the input part (13), and a driving part (L2) to which a driving voltage (see paragraph 3, driving signal) is applied, the first switch  (SW2)in which a voltage which the boosting circuit (14) outputs is applied to the driving part (L2) and which outputs the output voltage (16) based on the input voltage (13) when the input voltage (see paragraph 28, 25 V on 13) is higher than the output voltage (12 V on 11, paragraph 28); and a second switch (SW1) which short-circuits the driving part of the first switch (SW2) and the input part 

Regarding claim 2, Imasato discloses a voltage which the boosting circuit (14) outputs is not applied to the driving part (L2) of the first switch (SW2) when the input voltage is lower than the output voltage (16).

Regarding claim 3, Imasato discloses in the second switch circuit (SW1), with two n-type MOSFETs in a back-to-back state, drains of the MOSFETs are connected with each other and gates of the MOSFETs (SW1, SW2) are connected with each other, and a source of one of the MOSFETs is connected with the input part of the first switch, a source of the other MOSFET (SW1, SW2) is connected with the driving part (L2) of the first switch (SW2), and gates connected with each other are the driving part (L2).

Regarding claim 4, Imasato discloses the gates of the MOSFETs of the second switch circuit are grounded (SW1).

Regarding claim 5, Imasato discloses in the first switch circuit (SW2), with two n-type MOSFETs in a back-to-back state, drains of the MOSFETs (SW1, SW2) are 

Regarding claim 6, Imasato discloses a driving threshold (paragraph 39) of the second switch (SW1) is a lower value than the driving threshold (paragraph 39) of the first switch (SW2).

Regarding claim 7, Imasato discloses switch circuitry (Fig. 1) comprising: a boosting circuit (14) which is connected with an input terminal (13); a comparator (paragraph 39-40) which is connected with the input terminal and an output terminal (16); a driver which is connected between the boosting circuit (14) and a ground point as a voltage source (13)and connected with a control terminal to which a control signal (12) is inputted and an output of the comparator (paragraph 39-40); a first switch (SW2) which is connected between the input terminal (13) and the output terminal (16) and whose driving part is connected with the driver (L2); and 3Application No. 16'296,893DocketNo.: 1242236-0913-275 US Amendmentdated August30, 2021 Reply to Office Action of May 28, 2021 a second switch (SW1) whose driving part (L2) is grounded and which is connected between the input terminal (13)  which is connected with an input part of the first switch (SW2) and the driving part of the first switch (SW2), and which short-circuits the driving part (L2) of the first switch and the input part (13) of the first switch when a value obtained by subtracting the input voltage from a voltage applied to the driving part (L2) of the first switch exceeds a driving threshold (paragraph 39).

Regarding claim 8, Imasato discloses a voltage which the boosting circuit (14) outputs is not applied to the driving part (L2) of the first switch (SW2) when the input voltage (13) is lower than the output voltage (16).

Regarding claim 9, Imasato discloses in the second switch circuit (SW2), with two n-type MOSFETs in a back-to-back state, drains of the MOSFETs (SW1, SW2) are connected with each other and gates of the MOSFETs are connected with each other, and a source (13) of one of the MOSFETs (SW1, SW2) is connected with the input part (13) of the first switch (SW2), a source of the other MOSFET (SW1, SW2) is connected with the driving part of the first switch (SW2), and gates connected with each other are the driving part (L2).

Regarding claim 10, Imasato the gates of the MOSFETs of the second switch circuit are grounded (SW2).

Regarding claim 11, Imasato in the first switch circuit (SW1), with two n-type MOSFETs in a back-to-back state, drains of the MOSFETs (SW1, SW2) are connected with each other and gates of the MOSFETs are connected with each other, and a source of one of the MOSFETs is the input part (13), a source of the other MOSFET (SW1, SW2) is the output part (16), and gates connected each other are the driving part (L2).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        







	/THIENVU V TRAN/                                         Supervisory Patent Examiner, Art Unit 2839